                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



TREMAIN V. SCOTT,

                                Plaintiff,

            v.                                          CASE NO. 19-3054-SAC

RELAX INN,

                                Defendant.


                              ORDER OF DISMISSAL

      This matter is a civil action brought by a prisoner in federal

custody. In an amended complaint filed on June 14, 2019, plaintiff

sues the Relax Inn. He states that while he was a resident there in

October 2017, a man knocked on his door and accused him of stealing

his property. The two began to fight, and plaintiff was shot in the

fracas.

      On April 18, 2019, the Court granted plaintiff to and including

May 6, 2019, to submit an initial partial filing fee. The Court later

denied plaintiff’s objection to that fee and extended the time for
payment to and including June 10, 2019. Plaintiff did not submit the

payment.

      On May 24, 2019, plaintiff moved for leave to supplement or amend

the complaint1, and on June 14, 2019, he submitted the amended

complaint. On June 19, 2019, the Court entered an order directing

plaintiff to clarify on or before July 1, 2019, whether he sought the

voluntary dismissal of this matter without prejudice. The order

1 The motion states that plaintiff is pursuing requests under the Freedom of
Information Act “from all Agencies” and asks that if the motion to supplement is
denied that he be allowed to dismiss the case without prejudice. Because plaintiff
did not respond to the Court’s order of June 19, the Court will deny the motion but
has considered the amended complaint filed as a separate document.
advised plaintiff that if he failed to respond, the Court would rule

on the present record. Plaintiff did not respond.

                              Discussion

     The Court has conducted an initial review of the amended

complaint. In order to avoid a dismissal for failure to state a claim,

a complaint must set out factual allegations that “raise a right to

relief above the speculative level.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007). The court accepts the well-pleaded

allegations in the complaint as true and construes them in the light

most favorable to the plaintiff. Id. However, “when the allegations

in a complaint, however true, could not raise a [plausible] claim of

entitlement to relief,” the matter should be dismissed. Id. at 558.

A court need not accept “[t]hreadbare recitals of the elements of a

cause of action supported by mere conclusory statements.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Rather, “to state a claim in federal

court, a complaint must explain what each defendant did to [the pro

se plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff
believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     Here, plaintiff fails to present a specific claim that states

a plausible ground for relief, as he alleges only that he was shot

at the Relax Inn. He has provided no explanation of how this event

supports liability by the sole defendant, and the Court concludes this

matter should be dismissed for failure to state a claim for relief.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motions for
leave to proceed in forma pauperis (Docs. 3 and 6) are denied.

     IT IS FURTHER ORDERED plaintiff’s motion to supplement/amend
(Doc. 10) is denied.

    IT IS FURTHER ORDERED this matter is dismissed for failure to

state a claim for relief.

    IT IS SO ORDERED.

    DATED:   This 23rd day of August, 2019, at Topeka, Kansas.



                              S/ Sam A. Crow
                              SAM A. CROW
                              U.S. Senior District Judge
